IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT NASHVILLE                 FILED
                          NOVEMBER 1997 SESSION
                                                                December 17, 1997

                                                                Cecil W. Crowson
GLENN HALLOCK,                      )                          Appellate Court Clerk
                                    )
             Appellant,             )    No. 01C01-9704-CR-00121
                                    )
                                    )    Wilson County
v.                                  )
                                    )     Honorable J.O. Bond, Judge
                                    )
STATE OF TENNESSEE,                 )     (Post-Conviction)
                                    )
             Appellee.              )


For the Appellant:                       For the Appellee:

Glenn Hallock, Pro se                    John Knox Walkup
Special Needs Facility                   Attorney General of Tennessee
7575 Cockrill Bend Industrial Rd.               and
Nashville, TN 37209-1057                 Elizabeth B. Marney
                                         Assistant Attorney General of Tennessee
                                         450 James Robertson Parkway
                                         Nashville, TN 37243-0493

                                         Tom P. Thompson, Jr.
                                         District Attorney General
                                         P.O. Box 178
                                         Hartsville, TN 37074-0178
                                                 and
                                         Doug Hall
                                         Assistant District Attorney General
                                         111 Cherry Street
                                         Lebanon, TN 37087


OPINION FILED:____________________


AFFIRMED

Joseph M. Tipton
Judge
                                        OPINION



              The petitioner, Glenn Hallock, appeals as of right from the Wilson County

Criminal Court’s judgment denying him post-conviction relief from his 1992 convictions

for aggravated rape, rape, incest and aggravated sexual battery for which he received

an effective sentence of thirty-eight years in the custody of the Department of

Correction. The trial court held that the petition for relief was barred by the statute of

limitations and that, in any event, the grounds asserted for relief had been previously

determined or waived. The petitioner contends that his petition is not time barred and

that the grounds have not been previously determined or waived. We affirm the trial

court.



              The petitioner’s convictions were affirmed on appeal. State v. Glenn

Hallock, No. 01-C-01-9301-CR-00002, Wilson County (Tenn. Crim. App. Oct. 7, 1993),

app. denied (Tenn. Feb. 28, 1994). Under the then-existing Post Conviction

Procedures Act, the petitioner had three years from the supreme court’s denial of

review being final within which to file his post-conviction petition. See T.C.A. § 40-30-

102 (repealed 1995). However, under the 1995 Post-Conviction Procedures Act that

controls all post-conviction petitions filed after May 10, 1995, any then-existing but

unfiled claims were given only one year from May 10, 1995, to be filed by post-

conviction petition. See T.C.A. § 40-30-202(a); Albert Holston v. State, 02C01-9609-

CR-00298, Shelby County (Tenn. Crim. App. July 28, 1997). This means that the

petitioner was required to file his petition on or before May 10, 1996. Thus, the petition

in this case, filed on March 3, 1997, was untimely and is barred.



              As for four of the grounds for relief that the petitioner raised in his petition,

the record supports the conclusion that they were previously determined in his direct

appeal. As for his remaining claim that the indictment failed to state offenses, our



                                              2
supreme court’s holding in State v. Roger Dale Hill, Sr., No. 01-S-01-9701-CC-00005,

Wayne County (Tenn. Nov. 3, 1997) (for publication), controls. Under Hill, the

allegations in the indictment charge the offenses for which the petitioner was

prosecuted.



              In consideration of the foregoing, the judgment of the trial court is

affirmed.



                                                 ______________________________
                                                 Joseph M. Tipton, Judge

CONCUR:



_________________________
John H. Peay, Judge



_________________________
David H. Welles, Judge




                                             3